LEWIS, Judge. ,
Defendant assigns as error the fact that the trial court failed to hold a preliminary hearing on defendant’s violation of probation pursuant to G.S. § 15A-1345(c). This statute requires a preliminary hearing within seven working days of an arrest of a probationer unless the probationer waives his right to a hearing. Defendant did not waive his right to a preliminary hearing, and asserts that *504the trial court’s failure to conduct a preliminary hearing violated the statute and his right to due process of law.
Defendant was arrested out-of-state on Thursday, 18 May 1989; his revocation hearing was set for Monday, 5 June 1989. Defendant was held for a period of eleven working days (Monday, 29 May being a holiday) without a preliminary hearing. Although we find that the Court failed to comply with the provisions of G.S. § 15A-1345(c), we hold that the defendant was not prejudiced by the lack of a preliminary hearing. The defendant was arrested in Virginia. This is prima facie evidence of a parole violation. He does not deny that he violated the conditions of his parole. There was no need for a preliminary hearing to determine whether there was probable cause to believe he had violated a condition of his probation.
Defendant received a fair hearing, free of prejudicial error.
No error.
Judges Wells and Cozort concur.